
	
		I
		112th CONGRESS
		2d Session
		H. R. 6005
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a deduction for qualified long-term care insurance premiums, use of
		  such insurance under cafeteria plans and flexible spending arrangements, and a
		  credit for individuals with long-term care needs.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care and Retirement Security
			 Act of 2012.
		2.Treatment of premiums
			 on qualified long-term care insurance contracts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Premiums on
				qualified long-term care insurance contracts
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of eligible long-term
				care premiums (as defined in section 213(d)(10)) paid during the taxable year
				for coverage for the taxpayer and the taxpayer’s spouse and dependents under a
				qualified long-term care insurance contract (as defined in section
				7702B(b)).
						(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										For taxable years
						beginningThe applicable
										
										 in calendar year—percentage
						is—
										
									
									
										201325
										
										201435
										
										201565
										
										2016 or
						thereafter100.
										
									
								
							
						(c)Coordination
				with other deductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
						.
			(b)Long-term care
			 insurance permitted To be offered under cafeteria plans and flexible spending
			 arrangements
				(1)Cafeteria
			 plansParagraph (2) of
			 section 125(f) of such Code (relating to long-term care insurance not
			 qualified) is amended by inserting before the period at the end ; except
			 that such term shall include the payment of premiums for any qualified
			 long-term care insurance contract (as defined in section 7702B) to the extent
			 the amount of such payment does not exceed the eligible long-term care premiums
			 (as defined in section 213(d)(10)) for such contract.
				(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 inserting and before January 1, 2013, after January 1,
			 1997,.
				(c)Conforming
			 amendments
				(1)Section 62(a) of
			 such Code is amended by inserting before the last sentence at the end the
			 following new paragraph:
					
						(22)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
						.
				(2)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
					
						
							Sec. 224. Premiums on qualified long-term
				care insurance contracts.
							Sec. 225. Cross
				reference.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Credit for
			 taxpayers with long-term care needs
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				taxpayers with long-term care needs
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				credit amount multiplied by the number of applicable individuals with respect
				to whom the taxpayer is an eligible caregiver for the taxable year.
							(2)Applicable
				credit amountFor purposes of paragraph (1), the applicable
				credit amount shall be determined in accordance with the following
				table:
								
									
										
											For taxable years
						beginningThe applicable
											
											 in calendar year—credit amount
						is—
											
										
										
											20131,500
											
											20142,000
											
											20152,500
											
											2016 or
						thereafter3,000.
											
										
									
								
							(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
							(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
								(A)$150,000 in the
				case of a joint return, and
								(B)$75,000 in any
				other case.
								(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2013, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
								(A)such dollar
				amount, and
								(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				2012 for August 1996 in subclause (II) thereof.
								If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
							(1)Applicable
				individual
								(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
									(i)which is at least
				180 consecutive days, and
									(ii)a
				portion of which occurs within the taxable year.
									Notwithstanding the preceding
				sentence, a certification shall not be treated as valid unless it is made
				within the 39½ month period ending on such due date (or
				such other period as the Secretary prescribes).(B)Individuals with
				long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
									(i)The individual is
				unable to perform (without substantial assistance from another individual) at
				least 3 activities of daily living (as defined in section 7702B(c)(2)(B)) due
				to a loss of functional capacity.
									(ii)The individual
				requires substantial supervision to protect such individual from threats to
				health and safety due to severe cognitive impairment and is unable to perform,
				without reminding or cuing assistance, at least 1 activity of daily living (as
				so defined) or to the extent provided in regulations prescribed by the
				Secretary (in consultation with the Secretary of Health and Human Services), is
				unable to engage in age appropriate activities.
									(iii)The individual
				is unable due to a loss of functional capacity to perform (without substantial
				assistance from another individual) at least 2 of the following activities:
				eating, transferring, or mobility.
									(iv)The individual is
				under 2 years of age and requires specific durable medical equipment by reason
				of a severe health condition or requires a skilled practitioner trained to
				address the individual’s condition to be available if the individual’s parents
				or guardians are absent.
									(2)Eligible
				caregiver
								(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
									(i)The
				taxpayer.
									(ii)The taxpayer’s
				spouse.
									(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151(c)
				for the taxable year.
									(iv)An individual who
				would be described in clause (iii) for the taxable year if section 151(c) were
				applied by substituting for the exemption amount an amount equal to the sum of
				the exemption amount, the standard deduction under section 63(c)(2)(C), and any
				additional standard deduction under section 63(c)(3) which would be applicable
				to the individual if clause (iii) applied.
									(v)An
				individual who would be described in clause (iii) for the taxable year
				if—
										(I)the requirements
				of clause (iv) are met with respect to the individual, and
										(II)the requirements
				of subparagraph (B) are met with respect to the individual in lieu of the
				support test under subsection (c)(1)(D) or (d)(1)(C) of section 152.
										(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer
				and—
									(i)in
				the case of an individual who is an ancestor or descendant of the taxpayer or
				the taxpayer’s spouse, is a member of the taxpayer’s household for over half
				the taxable year, or
									(ii)in the case of
				any other individual, is a member of the taxpayer’s household for the entire
				taxable year.
									(C)Special rules
				where more than 1 eligible caregiver
									(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
									(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest adjusted gross income shall be treated as the eligible
				caregiver.
									(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
									(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
						(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
						.
			(b)Conforming
			 amendments
				(1)Section 6213(g)(2)
			 of such Code is amended by striking and at the end of
			 subparagraph (L), by striking the period at the end of subparagraph (M) and
			 inserting , and, and by inserting after subparagraph (M) the
			 following new subparagraph:
					
						(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						
							Sec. 25E. Credit for taxpayers with
				long-term care
				needs.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			4.Additional
			 consumer protections for long-term care insurance
			(a)Additional
			 protections applicable to long-Term care insuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986
			 (relating to requirements of model regulation and Act) are amended to read as
			 follows:
				
					(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
						(i)Model
				regulationThe following requirements of the model
				regulation:
							(I)Section 6A
				(relating to guaranteed renewal or noncancellability), other than paragraph (5)
				thereof, and the requirements of section 6B of the model Act relating to such
				section 6A.
							(II)Section 6B
				(relating to prohibitions on limitations and exclusions) other than paragraph
				(7) thereof.
							(III)Section 6C
				(relating to extension of benefits).
							(IV)Section 6D
				(relating to continuation or conversion of coverage).
							(V)Section 6E
				(relating to discontinuance and replacement of policies).
							(VI)Section 7
				(relating to unintentional lapse).
							(VII)Section 8
				(relating to disclosure), other than sections 8F, 8G, 8H, and 8I
				thereof.
							(VIII)Section 11
				(relating to prohibitions against post-claims underwriting).
							(IX)Section 12
				(relating to minimum standards for home health and community care).
							(X)Section 13
				(relating to requirement to offer inflation protection).
							(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
							(XII)The provisions
				of section 28 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4).
							(ii)Model
				ActThe following requirements of the model Act:
							(I)Section 6C
				(relating to preexisting conditions).
							(II)Section 6D
				(relating to prior hospitalization).
							(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph
				(4).
							(B)DefinitionsFor
				purposes of this paragraph—
						(i)Model
				provisionsThe terms
				model regulation and model Act mean the long-term
				care insurance model regulation, and the long-term care insurance model Act,
				respectively, promulgated by the National Association of Insurance
				Commissioners (as adopted as of December 31, 2008).
						(ii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
						(iii)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
						.
			(b)Excise
			 taxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
				
					(1)Requirements of
				model provisions
						(A)Model
				regulationThe following
				requirements of the model regulation must be met:
							(i)Section 9
				(relating to required disclosure of rating practices to consumer).
							(ii)Section 14
				(relating to application forms and replacement coverage).
							(iii)Section 15
				(relating to reporting requirements).
							(iv)Section 22
				(relating to filing requirements for advertising).
							(v)Section 23
				(relating to standards for marketing), other than paragraphs (1), (6), and (9)
				of section 23C.
							(vi)Section 24
				(relating to suitability).
							(vii)Section 27
				(relating to the right to reduce coverage and lower premiums).
							(viii)Section 31
				(relating to the right to appeal an insurer’s determination that a benefit
				trigger is not met).
							(ix)Section 32
				(relating to prompt payment of clean claims).
							(x)Section 33
				(relating to standard format outline of coverage).
							(xi)Section 34
				(relating to requirement to deliver shopper's guide).
							The
				requirements referred to in clause (vi) shall not include those portions of the
				personal worksheet described in Appendix B relating to consumer protection
				requirements not imposed by section 4980C or 7702B.(B)Model
				ActThe following requirements of the model Act must be
				met:
							(i)Section 6F
				(relating to right to return the policy).
							(ii)Section 6G
				(relating to outline of coverage).
							(iii)Section 6H
				(relating to requirements for certificates under group plans).
							(iv)Section 6J
				(relating to policy summary).
							(v)Section 6K (relating to monthly reports on
				LTC coverage funded by a life insurance policy’s accelerated death
				benefits).
							(vi)Section 7
				(relating to incontestability period).
							(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to policies
			 issued after December 31, 2012.
			
